                                          Case 5:20-cv-02894-LHK Document 39 Filed 12/05/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     SHAY PORTOGEZ,                                      Case No. 20-CV-02894-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,
                                                                                             ORDER DENYING STIPULATION OF
                                  14             v.                                          DISMISSAL AND RE-REFERRING
                                                                                             THE PARTIES TO COURT-
                                  15     EXPERIAN INFORMATION                                SPONSORED MEDIATION
                                         SOLUTIONS, et al.,
                                  16                                                         Re: Dkt Nos. 32, 38
                                                        Defendants.
                                  17

                                  18          On August 6, 2020, the Court referred the parties to Court-sponsored mediation with a
                                  19   completion deadline of November 30, 2020. ECF No. 32. Yet the parties have not participated in
                                  20   Court-sponsored mediation.
                                  21          Moreover, on December 3, 2020, Plaintiff and one Defendant, Bank of America N.A., filed
                                  22   a stipulation to dismiss “all parties, claims, and causes of action” in the above-captioned action
                                  23   “with prejudice in accordance with the Federal Rules of Civil Procedure Rule 41(a)(1)(A)(ii).”
                                  24   ECF No. 38 at 2. However, this stipulation of dismissal is procedurally defective. Under Rule
                                  25   41(a)(1)(A), a stipulation of dismissal must be “signed by all parties who have appeared” if an
                                  26   opposing party has “serve[d] either an answer or a motion for summary judgment.” Another
                                  27
                                                                                         1
                                  28   Case No. 20-CV-03526-LHK
                                       ORDER DENYING STIPULATION OF DISMISSAL AND RE-REFERRING THE PARTIES TO COURT-
                                       SPONSORED MEDIATION
                                           Case 5:20-cv-02894-LHK Document 39 Filed 12/05/20 Page 2 of 2




                                   1   Defendant, Experian Information Solutions Inc., has appeared in this action and served an answer

                                   2   to the complaint. ECF Nos. 23, 29. Yet Experian Information Solutions Inc. did not sign the

                                   3   stipulation of dismissal, ECF No. 38.

                                   4           Accordingly, the Court (1) re-refers the parties to Court-sponsored mediation with a

                                   5   completion deadline of January 30, 2021; and (2) DENIES the stipulation of dismissal, ECF No.

                                   6   38. The parties shall file a stipulation of dismissal or joint settlement status report by February 8,

                                   7   2021.

                                   8   IT IS SO ORDERED.

                                   9

                                  10   Dated: December 5, 2020

                                  11                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  12                                                     United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                                                                          2
                                  28   Case No. 20-CV-03526-LHK
                                       ORDER DENYING STIPULATION OF DISMISSAL AND RE-REFERRING THE PARTIES TO COURT-
                                       SPONSORED MEDIATION
